Birdsong, Judge.
Robert G. Ritter was convicted of two counts of violation of the Georgia Controlled Substances Act for the sale of methaqualone. He appeals. Held:
1. The trial court did not err in admitting in evidence two exhibits of bags of white tablets stated by the crime lab expert to be methaqualone. The chain of custody as to each exhibit was established to show with reasonable certainty that the tablets in evidence were the same as those purchased from appellant. Anderson v. State, 247 Ga. 397 (276 SE2d 603). Appellant produced no evidence to show substitution or tampering with the evidence but relies on the statement by the purchasing officer that the plastic bags containing pills looked like the same bags as held the pills he purchased, but he could not swear to it. This is not evidence of tampering but is evidence tending to confirm the identity of the evidence. This statement does not even constitute “bare speculation of tampering.” Anderson, supra. The chain of custody was proven and the exhibits properly admitted.
2. The trial court did not err in refusing a mistrial for the state attorney’s statement in argument that “you could take your children to the morgue for this kind of transaction.” The expert witness testified that methaqualone is “highly dangerous” and from this the jury could reasonably infer the potential of death to purchasers of the drug, which might include children. Moreover, even assuming the remark had not been supported by the evidence, the trial court admonished the jury to consider only the facts and exhibits in *159evidence and to disregard any arguments of counsel referring to facts not in evidence, thus complying with Code Ann. § 81-1009. There being no error in refusing the mistrial, we find no prejudice.
Decided July 16, 1982.
Diane L. Perry, David E. Perry, for appellant.
Thomas H. Pittman, District Attorney, Arthur W. Leach, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.